FILED
                                                                                                    APR 1 3 2009
                                    UNITED STATES DISTRICT COURT
                                                                                              NANCY MAYER WHITTINGTON, CLERK
                                    FOR THE DISTRICT OF COLUMBIA                                    U.S. DISTRICT COURT


        KAREEM X. McCRANEY,                            )
                                                       )
                               Plaintiff,              )
                                                       )
                                                       )
               v.
                                                       )
                                                               Civil Action No.
                                                                                          09 U687
        DISTRICT OF COLUMBIA, et al.,                  )
                                                       )
                               Defendants.             )


                                            MEMORANDUM OPINION

               This matter is before the Court on initial consideration ofplaintiffs application to

        proceed in forma pauperis and pro se complaint. The application will be granted, and the

        complaint will be dismissed.

                When plaintiff was 17 years of age, under the so-called "direct filing" provision, the

        United States Attorney for the District of Columbia charged him as an adult with first degree

        murder while armed. See D.C. Code §§ 16-2301(3)(A) (excluding from the definition of the

        term "child" an individual "who is under 18 years of age ... and ... [is] charged by the United

        States attorney with ... murder"), 16-2307(e-2) (establishing "a rebuttable presumption that a

        child 15 through 18 years of age who has been charged with [murder] should be transferred for

        criminal prosecution in the interest of public welfare and the protection of the public security").

        Plaintiff argues that the "direct filing" provision violates his rights to equal protection of the laws

        and to due process, thus subj ecting him to cruel and unusual punishment due to his long

        incarceration with adults. He demands injunctive relief in the form of a hearing to determine



                                                           1




I IYj
whether he should have been tried as a juvenile, as well as a declaratory judgment deeming the

time he has served thus far "sufficient."

       The Court will dismiss the complaint for lack of subject matter jurisdiction. The United

States Attorney "exercises a discretion as to whether or not there shall be prosecution in a

particular case," and, "as an incident of the constitutional separation of powers, ... the courts are

not to interfere with the free exercise of the discretionary powers of the attorneys of the United

States in their control over criminal prosecutions." United States v. Bland, 472 F.2d 1329, 1335-

36 (D.C. Cir. 1972), cert. denied, 412 U.S. 909 (1973). The United States Attorney's "exercise

of discretion ... under Section 2301(3)(A) ... is simply the result of [his] determination ... that

there is sufficient evidence to warrant prosecution of the [criminal defendant] for the offense

charged and that adult prosecution is appropriate." Id. at 1337-38. "By excluding from the

definition of 'child' sixteen- and seventeen-year-olds who are charged by the United States

Attorney with certain serious offenses, [D.C. Code § 16-2301 (3)(A)] automatically terminates the

jurisdiction of the Family Division and transfers jurisdiction over the juvenile to the Criminal

Division for prosecution as an adult." Partlow v. United States, 673 A.2d 642, 644 (D.C. 1996)

(citations omitted). This Court neither can direct a prosecutor's discretion to prosecute a case,

see, e.g., Powell v. Katzenbach, 359 F.2d 234 (D.C. Cir. 1965) ("Mandamus will not lie to

control the exercise of [the Attorney General's] discretion "of whether or when prosecution is to

be instituted"), cert. denied, 384 U.S. 906 (1966), nor review the decisions of the District of

Columbia courts, see, e.g., Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994)

(applying District of Columbia Court ofAppeals v. Feldman, 460 U.S. 462, 482 (1983)), cert.

denied, 513 U.S. 1150 (1995).


                                                 2
        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.




DATE:    ~ 1 ~/               )007




                                              3